In The
                        Court of Appeals
          Sixth Appellate District of Texas at Texarkana


                             No. 06-19-00002-CV



ROBERT YORK PETTIT, JEFFREY YORK PETTIT, INDIVIDUALLY AND AS TRUSTEE
 OF THE BIG HORN PHALANX TRUST, JOSEPH AUSTIN PETTIT AND EMILY ANNE
                        PETTIT COVEY, Appellants

                                      V.

                MARILYN EILEEN PETTIT TABOR, Appellee



                    On Appeal from the 8th District Court
                           Delta County, Texas
                          Trial Court No. 10985




                 Before Morriss, C.J., Burgess and Stevens, JJ.
                                                   ORDER
         Robert York Pettit, Jeffrey York Pettit, individually and as trustee of the Big Horn Phalanx

Trust, Joseph Austin Pettit, and Emily Anne Pettit Covey (collectively Pettit) filed a motion

requesting that this Court review the supersedeas bond in connection with their appeal of the trial

court’s judgment. See TEX. R. APP. P. 24.4. Pettit claimed that the trial court’s order set an

excessive bond amount of $100,000.00 to supersede the underlying judgment. After reviewing

the motion, appellee’s response, the attached exhibits, and the hearing record from the trial court,

we conclude that we have an insufficient basis upon which to review the trial court’s decision.

         The judgment covered by the bond consists of a money judgment, costs, and the recovery

by the appellee of a fifty percent interest in two tracts of land. The trial court’s bond with respect

to the recovery of an interest in real property is governed by Rule 24.2(a)(2)(A). See TEX. R. APP.

P. 24.2(a)(2)(A). 1 Although evidence at the bond hearing established the value of the property

interest’s rent or revenue, the bond required to secure that portion of the judgment exceeds the

amount of the rent or revenue by approximately seven times. Nothing in the record before us

demonstrates the facts that led the trial court to conclude that $100,000.00 was an appropriate

amount for the supersedeas bond.

         We, therefore, abate this appeal and remand this case to the trial court for the entry of

findings of fact to support the necessity of the bond amount attributed to appellee’s recovery of an




1
 “When the judgment is for the recovery of an interest in real . . . property, the trial court will determine the type of
security that the judgment debtor must post. The amount of that security must be at least . . . the value of the property
interest’s rent or revenue . . . .” TEX. R. APP. P. 24.2(a)(2)(A).

                                                           2
interest in real property. See TEX. R. APP. P. 24.2(d). The court’s findings should be filed in this

Court in a supplemental clerk’s record within twenty days of the date of this order.

          In light of this order of abatement and remand, this Court hereby stays execution and

enforcement of the judgment pending further orders of this Court. See TEX. R. APP. P. 24.4(c).

During the pendency of this abatement, Pettit shall not act or fail to act in any way that might

jeopardize or impair the property awarded to the appellee in the trial court’s judgment, including

any act to change ownership or title to that property.

          All appellate timetables are stayed and will resume on our receipt of the supplemental

record.

          IT IS SO ORDERED.

                                                         BY THE COURT

Date: June 6, 2019




                                                 3